303 S.W.3d 163 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Earl BONDS, Defendant/Appellant.
No. ED 92480.
Missouri Court of Appeals, Eastern District, Division One.
February 16, 2010.
Lisa M. Stroup, St. Louis, MO, for appellant.
Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Defendant, Earl Bonds, appeals from the judgment entered on a jury verdict finding him guilty of four counts of statutory sodomy in the first degree, in violation of section 566.062 RSMo (2000). The trial court sentenced defendant to ten years imprisonment on each of the four counts, to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).